NUMBER 13-14-00207-CR

                             COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG

JUSTIN OLLE,                                                                    Appellant,

                                              v.

THE STATE OF TEXAS,                                                              Appellee.


                    On appeal from the 117th District Court
                          of Nueces County, Texas.


                          MEMORANDUM OPINION
              Before Justices Garza, Benavides and Longoria
                  Memorandum Opinion by Justice Garza

       Following a bench trial, the trial court found appellant Justin Olle guilty of one count

of misapplication of fiduciary property, a third-degree felony offense (Count 1), see TEX.

PENAL CODE ANN. § 32.45(b), (c)(5) (West, Westlaw through 2015 R.S.); one count of

theft, a second-degree felony offense (Count 2), see id. §31.03(a), (e)(6)(A) (West,

Westlaw through 2015 R.S.); and five counts of forgery, a state-jail felony offense (Counts
3–7), see id. § 32.21(b), (d) (West, Westlaw through 2015 R.S.). The trial court assessed

punishment as follows: (1) ten years’ imprisonment on Count 1, but suspended the

sentence and placed appellant on community supervision for ten years; (2) fifteen years’

imprisonment on Count 2; (3) two years’ confinement in state jail on each of Counts 3–7;

and (4) restitution in the amount of $100,000. All of the sentences were ordered to run

concurrently. By three issues, appellant contends the evidence is insufficient to support

his convictions. We reverse appellant’s conviction in Count 1, misapplication of fiduciary

property, and otherwise affirm.1

                                            I. BACKGROUND

        The following facts are taken from the testimony and evidence presented at trial.

The State presented the testimony of 64 witnesses and 284 exhibits over the ten-day

guilt/innocence phase of the trial. The appellant presented no witnesses.

        The events at issue occurred between August 2012 and May 2013. During that

time, appellant was in the business of coordinating and designing weddings under the

name of “Justin Lee Designs” in Corpus Christi, Texas.                    The State introduced into

evidence thirty-eight contracts executed by prospective brides and appellant.                         The

contracts, virtually identical except for the parties’ names and fee amounts, are entitled

“Contract and Letter of Agreement” and describe in very general terms the wedding-

planning services to be provided. The brides who testified told remarkably similar stories:

that they had contracted with appellant for an agreed-upon sum for his services; they paid

agreed-upon installment amounts or the full amount as stated in the contract; in many

cases, services were not provided as discussed or promised, such as failure to send



        1 Because the trial court clearly imposed the $100,000 in restitution as punishment for Count 1, we
delete that part of the judgment requiring the payment of $100,000 in restitution.
                                                    2
“save the date” announcements or invitations in a timely manner, failure to provide

sufficient chairs, tables, centerpieces, flowers, food, music, photographs, and other

services as promised; failure to provide a breakdown of costs and payments to vendors

as promised; and failure to provide refunds when requested and promised. At least one

reception was hastily arranged in a hallway because of a failure to secure the chosen

venue on the correct date. The brides testified that appellant made excuses for missing

meetings and failing to provide the services as promised. In a few cases, appellant

provided refunds of the amounts paid; in many cases, however, refunds were requested

but were never received. In some cases, appellant provided brides with invoices/receipts

purportedly showing that services to a vendor had been paid, when, in fact, such

payments to the vendor had not been made.

                      II. STANDARD OF REVIEW AND APPLICABLE LAW

       In reviewing the sufficiency of evidence supporting a conviction, we consider the

evidence in the light most favorable to the verdict to determine whether any rational trier

of fact could have found the essential elements of the crime beyond a reasonable doubt.

Hacker v. State, 389 S.W.3d 860, 865 (Tex. Crim. App. 2013); see Brooks v. State, 323
S.W.3d 893, 895 (Tex. Crim. App. 2010) (plurality op.) (citing Jackson v. Virginia, 443
U.S. 307, 319 (1979)). We give deference to “the responsibility of the trier of fact to fairly

resolve conflicts in testimony, to weigh the evidence, and to draw reasonable inferences

from basic facts to ultimate facts.” Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App.

2007) (citing Jackson, 443 U.S. at 318–19). When the record of historical facts supports

conflicting inferences, we must presume that the trier of fact resolved any such conflicts

in favor of the prosecution, and we must defer to that resolution. Padilla v. State, 326
S.W.3d 195, 200 (Tex. Crim. App. 2010).
                                              3
       Sufficiency is measured by the elements of the offense as defined by a

hypothetically correct jury charge. Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App.

1997). Such a charge is one that accurately sets out the law, is authorized by the

indictment, does not unnecessarily increase the State’s burden of proof or unnecessarily

restrict the State’s theories of liability, and adequately describes the particular offense for

which the defendant was tried. Id.

       A person commits the offense of misapplication of fiduciary property if he

“intentionally, knowingly, or recklessly misapplies property he holds as a fiduciary . . . in

a manner that involves substantial risk of loss to the owner of the property or to a person

for whose benefit the property is held.” See TEX. PENAL CODE ANN. § 32.45(b); Berry v.

State, 424 S.W.3d 578, 582 (Tex. Crim. App. 2014). A “fiduciary” is defined, among other

things, as any person who is “acting in a fiduciary capacity.” TEX. PENAL CODE ANN. §

32.45(a)(1)(C). “[O]ne acts in a ‘fiduciary capacity’ for purposes of the misapplication

statute if his relationship with another is based not only on trust, confidence, good faith,

and utmost fair dealing, but also on a justifiable expectation that he will place the interests

of the other party before his own.” Berry, 424 S.W.3d at 585.

       Here, in forty-one nearly identical paragraphs in the indictment, the State alleged

that appellant: (1) intentionally, knowingly, or recklessly, (2) misapplied funds that he held

as a fiduciary, (3) contrary to an agreement under which he held the funds, (4) and in a

manner that involved substantial risk of loss of the owners’ funds, (5) by using the funds

for his own personal benefit or the benefit of another, or appropriating the funds for

another event or business expenses unrelated to the owner’s event.




                                              4
      A person commits theft “if he unlawfully appropriates property with intent to deprive

the owner” of it. TEX. PENAL CODE ANN. § 31.03(a); see Taylor v. State, 450 S.W.3d 528,

535 (Tex. Crim. App. 2014).

      An intent to deprive an owner of his property means an intent “to withhold
      the property from the owner permanently or for so extended a period of time
      that a major portion of the value or enjoyment of the property is lost to the
      owner.” Appropriation is unlawful if it is without the owner's effective
      consent. Consent is not effective “if induced by deception.”

Taylor, 450 S.W.3d at 535 (citations omitted). The statute defines “deception” to include,

among other things:

      (A) creating or confirming by words or conduct a false impression of law or
          fact that is likely to affect the judgment of another in the transaction, and
          that the actor does not believe to be true;

      (B) failing to correct a false impression of law or fact that is likely to affect
          the judgment of another in the transaction, that the actor previously
          created or confirmed by words or conduct, and that the actor does not
          now believe to be true;

          ....

      (E) promising performance that is likely to affect the judgment of another in
          the transaction and that the actor does not intend to perform or knows
          will not be performed, except that failure to perform the promise in issue
          without other evidence of intent or knowledge is not sufficient proof that
          the actor did not intend to perform or knew the promise would not be
          performed.

TEX. PENAL CODE ANN. § 31.01(1)(A), (B), (E) (West, Westlaw through 2015 R.S.).

As stated, it is not enough that the evidence shows that the accused has failed to perform

the promise at issue. Id. § 31.01(1)(E); Taylor, 450 S.W.3d at 538. To support a

conviction for theft, there must be evidence to show that, at the time of the customer’s

voluntary payment, the accused intended, or knew, that he would not perform. Taylor,
450 S.W.3d at 536. An accused may be guilty of theft:



                                             5
       if, at some point after the formation of the contract, he formulates the
       requisite intent to deprive and appropriates additional property by
       deception; that is, he induces his customer to make further payment on the
       contract while no longer intending to perform, or at least knowing that he
       will not.

Id. at 537.

       Here, the State charged appellant with forty-one instances of stealing money from

brides and thirteen instances of stealing money from vendors. In fifty-four nearly identical

paragraphs, the State alleged that appellant: (1) unlawfully appropriated, by acquiring or

exercising control, (2) money (3) from owners (4) without the owners’ consent and (5)

with intent to deprive the owners of their money.

       A person commits forgery if he “forges a writing with intent to defraud or harm

another.” Id. § 32.21(b). Forgery is a state-jail felony offense “if the writing is or purports

to be a . . . commercial instrument.” Id. § 32.21(d). A store receipt is a “commercial

instrument” for purposes of the forgery statute. Shipp v. State, 331 S.W.3d 433, 440 (Tex.

Crim. App. 2011) (plurality op.). In counts three through seven of the indictment, the State

alleged that appellant: (1) with intent to defraud or harm another (2) altered, made,

completed or executed a writing (3) which purported to be the act of [a named vendor] (4)

who did not authorize the act (5) and the writing, a commercial instrument, (6) was an

invoice or payment receipt for [a specific monetary amount from the vendor].

                                       III. DISCUSSION

   A. Misapplication of Fiduciary Property

       By his first issue, appellant challenges the sufficiency of the evidence to support

his conviction for misapplication of fiduciary property. Specifically, the only element

challenged by appellant is whether he was acting in a fiduciary capacity. See TEX. PENAL

CODE ANN. § 32.45(b). Appellant argues that the issue of whether he was acting in a
                                              6
fiduciary capacity is governed by the court of criminal appeals’ holding in Berry. 424
S.W.3d at 585–86.

        In Berry, the defendant took orders and accepted payments for the installation of

blinds and shutters but failed to deliver products or services.        Id. at 580–81.    The

defendant was convicted of aggregated misapplication of fiduciary property and

aggregated theft of currency. Id. at 580. The San Antonio Court of Appeals affirmed the

defendant’s conviction, finding that he was “clearly acting as a fiduciary” when he

accepted payments for the purpose of ordering his customers’ blinds with the

understanding that the payments were to be used for the customers’ benefit. Id. at 581.

        The court of criminal appeals “disagree[d] that appellant's ordinary business

relationship with his customers was, by virtue of the existence of an agreement to provide

them with window treatments, a fiduciary relationship.” Id. at 585–86. The court found

that:

        Appellant had no special or confidential relationship with his customers
        beyond the usual contractual relationship that exists between any seller and
        a buyer of goods. No evidence shows that appellant was a confidant,
        specially trusted advisor, or that there was any special relationship that
        would have required him to act primarily in the interest of his customers
        rather than in his own pecuniary interest, nor is there any evidence to show
        that appellant was required to exercise a high standard of care in handling
        his customers' money. There is nothing in the record to suggest that
        appellant was specially “required to act for the benefit of” his customers or
        that he owed them a duty of “good faith, trust, confidence and candor.” On
        the contrary, this is a situation involving a one-time contract for goods and
        services made for the benefit of both parties and is, therefore, not the type
        of relationship that gives rise to a fiduciary duty.

Id. at 586.

        The State argues that appellant was entrusted by the brides to ensure that

payments were made to specific vendors. According to the State, “[t]his is exactly the

sort of ‘special relationship’ that was lacking in Berry and that obligated [appellant] to act
                                              7
primarily in the interest of his customers rather than in his own pecuniary interest with

regard to the money being given to him for the vendors.” The State argues that the

present case is similar to Merryman v. State, in which the San Antonio Court of Appeals

found there was sufficient evidence to support a contractor’s conviction for misapplication

of fiduciary property when he accepted customers’ payments but failed to complete the

agreed-to projects. See Merryman v. State, 391 S.W.3d 261, 270 (Tex. App.—San

Antonio 2012, pet. ref’d). The San Antonio court found that there was evidence that the

appellant had an agreement with his customers that their payments to him had been

entrusted for a particular purpose. Id. at 270.

        In the present case, the trial court explained her reasoning in finding appellant

guilty of misapplication of fiduciary property. The court acknowledged the holding in

Berry, but stated her conclusion that Berry “did not overturn the Merryman decision,

instead, clarified and narrowed the definition of fiduciary . . . .”2 The trial court noted that

the fact that the brides subjectively trusted appellant was insufficient to find a fiduciary

relationship.     See Berry, 424 S.W.3d at 586.                  The trial court found, however, that

appellant’s “conduct” and “assurances” were sufficient to give rise to a fiduciary

relationship. The trial court quoted the following statements made by appellant:

        “I’m excited to show you how I can give you the wedding of your dreams
        and a day you will treasure for the rest of your lives.”

         2 The trial court also noted, correctly, that in Berry, the court of criminal appeals did not mention or

attempt to distinguish Merryman v. State. See Berry v. State, 424 S.W.3d 579, 582–86 (Tex. Crim. App.
2014). We note, however, that the San Antonio Court of Appeals, in both Merryman and Berry, relied on
the definition of fiduciary capacity stated in its earlier decision in Gonzalez v. State, 954 S.W.2d 98, 103
(Tex. App.—San Antonio 1997, no pet.). See Merryman v. State, 391 S.W.3d 261, 269 (Tex. App.—San
Antonio 2012, pet. ref’d) (citing Gonzalez, 964 S.W.2d at 103); Berry v. State, No. 04-10-00924-CR, 2012
WL 1648213, at *2 (Tex. App.—San Antonio May 9, 2012) (mem. op.), rev’d, 424 S.W.3d at 586 (citing
Gonzalez, 964 S.W.2d at 103). In reversing the court of appeals in Berry, the court of criminal appeals
stated that the San Antonio court “cited the correct definition of ‘fiduciary’ in assessing the sufficiency of the
evidence to sustain appellant’s conviction, but erred in its application of that definition to the facts of this
case.” Berry, 424 S.W.3d at 586. Given that the court of criminal appeals declined to distinguish Merryman,
we conclude that the holding in Berry at the very least undermined the analysis in Merryman.
                                                        8
       “We are your one-shop stop and can help you get everything you could
       possibly need for the big day.”

       “I have many samples of weddings I have done. Each design I create is
       custom to each client. I never recreate the same design twice. We will help
       you obtain everything necessary at wholesale and pass those savings on
       to you.”

The trial court found that appellant’s statements “assured these brides and they

developed more and more confidence in your ability to do something for them.” The court

stated that she did not find a fiduciary relationship with the brides that contracted with

appellant shortly before he went out of business because “[a]t the end, I think you were

saying anything you needed to say in order to get money in with absolutely no intent to

deliver.”

       We are unpersuaded that appellant’s statements created a justifiable expectation

in appellant’s clients that he would place their interests before his own. See id. at 585.

Moreover, we can discern no significant distinctions between the sale of construction

services in Merryman, the sale and installation of shutters and blinds in Berry, and the

sale of wedding design and planning services in the present case. Nonetheless, we

conclude that, as in Berry, appellant’s agreements with the brides involved “a one-time

contract for goods and services made for the benefit of both parties and [were], therefore,

not the type of relationship that gives rise to a fiduciary duty.” See id. at 586. Although

there was ample testimony that the brides trusted appellant to pay the vendors selected

and deliver the promised services, “the mere fact that appellant’s customers subjectively

trusted him is insufficient to give rise to a fiduciary relationship.” See id.

       Considering all the evidence in the light most favorable to the verdict, we hold that

no rational trier of fact could have found that appellant was acting as a fiduciary with

                                               9
respect to his customers. See Hacker, 389 S.W.3d at 865. Accordingly, we hold that the

evidence is insufficient to sustain his conviction for misapplication of fiduciary property.

See TEX. PENAL CODE ANN. § 32.45(b). We sustain appellant’s first issue.

   B. Theft

       By his second issue, appellant contends that the evidence is insufficient to support

his conviction for theft. Appellant does not identify the specific elements of theft that he

is challenging. Instead, he argues primarily that the facts and circumstances in the

present case are distinguishable from those in Merryman. See Merryman, 391 S.W.3d

at 264–68. Appellant argues that, unlike in Merryman, he did not make threats or walk

out on any job; there is no evidence that he used his customers’ payments for personal

expenses; and unlike the defendant in Merryman, he completed the work promised to

some of his clients: out of forty complainants, appellant completed nine weddings; in

thirty-one cases, no wedding occurred, but appellant argues that some services were

provided.

       Here, the indictment alleged that appellant unlawfully acquired and exercised

control over money without the owner’s consent and with the intent to deprive the owner

of the money.         It is undisputed that by accepting payments for promised services,

appellant exercised control over his clients’ money.

       The State interprets appellant’s arguments as challenging the “intent to deprive”

and “deception” elements of theft. Absent any guidance from the appellant, we will do

likewise.3




       3   We note that appellant did not file a reply brief.

                                                       10
         The State argues that Taylor v. State provides guidance in this case. See Taylor,
450 S.W.3d at 538–39. In Taylor, the court of criminal appeals found that the defendant’s

pattern of inability to satisfy other recent contractual obligations supported a rational

inference that he knew—at least by the time he accepted a second installment payment

from a customer—that he would be unable to fulfill his contractual obligations. See id.

Here, the evidence showed that, in many cases, appellant represented that certain

vendors had been paid when, in fact, they had not been paid. Appellant accepted

installment payments from clients and represented that certain services had been

ordered, arranged, and provided for when such arrangements had not, in fact, been

made. In some instances, appellant promised his clients a refund, but failed to provide a

refund.4 Several witnesses testified that they signed contracts with appellant and made

payments to him in April and May of 2013 shortly before appellant closed his business.

This evidence establishes that at the time appellant accepted those payments, he knew

that he would be unable to fulfill his contractual obligations. See id.

         When reviewing the evidence, we do not substitute our judgment for that of a

factfinder, even if we may have reached a different result. Isassi v. State, 330 S.W.3d
633, 638 (Tex. Crim. App. 2010).              Having reviewed the evidence in the light most

favorable to the verdict, we hold that a rational trier of fact could have found beyond a

reasonable doubt that when appellant accepted voluntary payments from his clients,

especially in the spring of 2013, he intended, or knew, that he would not perform. See

Jackson, 443 U.S. at 319; Taylor, 450 S.W.3d at 538–39. We overrule appellant’s second

issue.


         4 When appellant closed his business and left town, he left a note on the door promising refunds to

his clients.

                                                    11
    C. Forgery

        By his third issue, appellant challenges the sufficiency of the evidence to support

his conviction for forgery (Count 6), which alleged that appellant prepared a receipt that

falsely represented that it was issued by Poets Catering and that catering services in the

amount of $2,667.01 had been “paid in full.”5 The only argument asserted by appellant

is that the trial court erred in relying on the court of criminal appeals’ decision in Shipp v.

State because his intent in producing a forged receipt was distinguishable from the

defendant’s intent in Shipp. See Shipp v. State, 331 S.W.3d 433, 435 (Tex. Crim. App.

2011) (plurality op.).

        In Shipp, the defendant attempted to leave a Wal–Mart store with a computer and

computer desk. See id. A store employee stopped the defendant and inspected his store

receipt, which was determined to be a forgery. See id. The defendant was charged with

forgery, which is a state jail felony offense if the forged “writing” is a “commercial

instrument.” See TEX. PENAL CODE ANN. § 32.21(d). A jury found that the store receipt

was a “commercial instrument” and convicted him. See Shipp, 331 S.W.3d at 434. The

Sixth Court of Appeals disagreed, finding that the store receipt was not a “commercial

instrument” under the statute. See id. The State appealed. See id. In a plurality opinion,

the court of criminal appeals held that the store receipt was a commercial instrument. Id.

at 440.6




        5 Appellant was convicted of five counts of forgery, but the only argument made in his brief relates
to State’s Exhibit 115, which corresponds to the allegations in Count 6.

        6 Judge Price, joined by three other judges, found the statutory language ambiguous, and therefore

considered legislative history in reaching his conclusion. See Shipp v State, 331 S.W.3d 433, 440 (Tex.
Crim. App. 2011) (plurality op.). Judge Meyers agreed with the plurality opinion that the receipt was a
“commercial instrument,” but relied only on the plain meaning of the statutory language. See id. at 441–42
(Meyers, J., concurring).
                                                    12
       We find appellant’s sole argument—that his “sole intent [was] to delay the time of

his performance by allowing the customers to believe that more rapid progress was being

made then [sic] was actually the case”—to be irrelevant to the issue of whether the

falsified receipt for catering services (State’s Exhibit 115) was a “commercial instrument.”

We hold that the receipt for catering services is a “commercial instrument” under the

analysis in Shipp, and the trial court did not err in so finding. Having reviewed the

evidence in the light most favorable to the verdict, we hold that a rational trier of fact could

have found beyond a reasonable doubt that State’s Exhibit 115 was a “commercial

instrument.” See Jackson, 443 U.S. at 319; Shipp, 331 S.W.3d at 440; TEX. PENAL CODE

ANN. § 32.21(d). We overrule appellant’s third issue.

                                       IV. CONCLUSION

       We reverse appellant’s conviction for Count 1, misapplication of fiduciary property,

and render a judgment of acquittal on that count. We delete that part of the judgment

requiring the payment of $100,000 in restitution. We otherwise affirm the trial court’s

judgment.

                                                   Dori C. Garza
                                                   Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
17th day of September, 2015.




                                              13